Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 1 of 18 PageID: 1




 LAWRENCE C. HERSH
 Attorney at Law
 17 Sylvan Street, Suite 102B
 Rutherford, NJ 07070
 (201) 507-6300
 Attorney for Plaintiff and all others similarly situated


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

  ––––––––––––––––––––––––––––––––––––––––– X
                                              :
  MINDY DEUTSCH, on behalf of herself and all :
  others similarly situated,                  :
                                              :
                          Plaintiff,          : Civil Action No.
                                              :
  vs.                                         : CLASS ACTION COMPLAINT AND
                                              : JURY TRIAL DEMAND
  D & A SERVICES, LLC,                        :
                                              :
                          Defendant.          :
                                              :
                                              :
  ––––––––––––––––––––––––––––––––––––––––– X


        Plaintiff MINDY DEUTSCH, on behalf of herself and all others similarly

 situated, (hereinafter “Plaintiff”) by and through her undersigned attorney, alleges against

 the above-named Defendant D & A SERVICES, LLC, ("Defendant"), the following:



                              PRELIMINARY STATEMENT

        1.      Plaintiff brings this action for statutory damages and declaratory and

 injunctive relief arising from Defendant’s violation of 15 U.S.C. § 1692 et seq., the Fair

 Debt Collection Practices Act (hereinafter “FDCPA”), which prohibits debt collectors

 from engaging in abusive, deceptive and unfair practices.
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 2 of 18 PageID: 2




                               JURISDICTION AND VENUE

          2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

 This is an action for violations of 15 U.S.C. § 1692 et seq.

          3.     Venue is proper in this district under 28 U.S.C. §1391(b) because

 jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

 jurisdiction.

                                        DEFINITIONS

          4.     As used in reference to the FDCPA, the terms “creditor,” “consumer,”

 “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                       JURY DEMAND

          5.     Plaintiff demands a jury trial on all issues.



                                           PARTIES

          6.     The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

 collection practices provides for the initiation of court proceedings to enjoin violations of

 the FDCPA and to secure such equitable relief as may be appropriate in each case.

          7.     Plaintiff is a natural person and resident of the State of New Jersey,

 County of Ocean and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

          8.     Based upon information and belief D & A SERVICES, LLC (“D&A”) is a

 debt collector with a street address of 1400 E. Touhy Ave, Ste. G2, Des Plaines, IL

 60018.

          9.     Upon information and belief, Defendant is a company that uses the mail,

                                                2
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 3 of 18 PageID: 3




 telephone, and facsimile and regularly engages in business, the principal purpose of

 which is to attempt to collect debts alleged to be due another. Defendant is a “Debt

 Collector” as that term is defined by 15 U.S.C. §1692(a)(6).



                           CLASS ACTION ALLEGATIONS

        10.     Plaintiff brings this action as a state wide class action, pursuant to Rule 23

 of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of herself and all

 New Jersey consumers and their successors in interest (the “Class”), who have received

 debt collection letters from the Defendant which are in violation of the FDCPA, as

 described in this Complaint.

        11.     This Action is properly maintained as a class action. The Class consists of:

                • All New Jersey consumers who were sent letters and/or notices from or
                on behalf of Defendant in a form substantially similar to attached Exhibit
                A and which included the alleged conduct and practices described herein.

               • The Class period begins one year to the filing of this Action.

        12.     The Class satisfies all the requirements of Rule 23 of the FRCP for

                maintaining a class action:

               •    Upon information and belief, the Class is so numerous that joinder of

                   all members is impracticable because there are hundreds and/or

                   thousands of persons who have received debt collection letters and/or

                   notices from the Defendants that violate specific provisions of the

                   FDCPA. Plaintiff is complaining of a standard form letter and/or

                   notice that is sent to hundreds of persons (See Exhibit A), except that

                   the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2,



                                              3
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 4 of 18 PageID: 4




                 partially redacted the financial account numbers in an effort to protect

                 Plaintiff’s privacy);

             •   There are questions of law and fact which are common to the Class and

                 which predominate over questions affecting any individual Class

                 member. These common questions of law and fact include, without

                 limitation:

                     a.        Whether the defendant violated various provisions of the

                     FDCPA, including, but not limited to 15 U.S.C. §§ 1692e, 1692f

                     and/or 1692g, and subsections therein;

                     b.        Whether Plaintiff and the Class have been injured by the

                     Defendant’s conduct;

                     c.        Whether Plaintiff and the Class have sustained damages

                     and are entitled to restitution as a result of Defendant’s

                     wrongdoing, and if so, what is the proper measure and appropriate

                     statutory formula to be applied in determining such damages and

                     restitution; and

                     g.        Whether Plaintiff and the Class are entitled to declaratory

                     and/or injunctive relief.

             •   Plaintiff’s claims are typical of the Class, which all arise from the same

                 operative facts and are based on the same legal theories;

             •   Plaintiff has no interest adverse or antagonistic to the interest of the

                 other members of the Class;




                                             4
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 5 of 18 PageID: 5




             •   Plaintiff will fairly and adequately protect the interest of the Class and

                 has retained experienced and competent attorneys to represent the

                 Class;

             •   A Class Action is superior to other methods for the fair and efficient

                 adjudication of the claims herein asserted. Plaintiff anticipates that no

                 unusual difficulties are likely to be encountered in the management of

                 this class action;

             • A Class Action will permit large numbers of similarly situated persons

                 to prosecute their common claims in a single forum simultaneously

                 and without the duplication of effort and expense that numerous

                 individual actions would engender. Class treatment will also permit the

                 adjudication of relatively small claims by many Class members who

                 could not otherwise afford to seek legal redress for the wrongs

                 complained of herein. Absent a Class Action, class members will

                 continue to suffer losses of statutory protected rights as well as

                 monetary damages. If Defendant’s conduct is allowed to proceed

                 without remedy they will continue to reap and retain the proceeds of

                 their ill-gotten gains;

             •   Defendant has acted on grounds generally applicable to the entire

                 Class, thereby making appropriate final injunctive relief or

                 corresponding declaratory relief with respect to the Class as a whole.


                              STATEMENT OF FACTS

       13.   Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

                                            5
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 6 of 18 PageID: 6




 defined by 15 U.S.C. §1692a(3).

        14.     Prior to June 8, 2020, Plaintiff allegedly incurred a financial obligation to

 Bank of America, N.A. (“BofA”) related to a consumer debt (“the Debt”).

        15.     The Debt arose out of a transaction in which money, property, insurance

 or services, which are the subject of the transaction, are primarily for personal, family or

 household purposes.

        16.     The alleged BofA Debt is a "debt" as defined by 15 U.S.C. § 1692a(5).

        17.     BofA is a "creditor" as defined by 15 U.S.C. § 1692a(4).

        18.     At some time prior to June 8, 2020, the BofA Debt obligation became past

 due with a balance of $24,521.91.

        19.     At some point prior to June 8, 2020, the Debt was referred for collection

 by BofA to Defendant.

        20.     At the time the BofA Debt was placed with Defendant, the balance was

 past due.

        21.     On or about June 8, 2020, Defendant sent Plaintiff a collection letter (“the

 Collection Letter”) with respect to the Debt seeking to collect $24,521.91. See, attached

 Exhibit A.

        22.     The June 8, 2020 collection letter was Defendant’s initial written

 communication to Plaintiff with respect to the Debt.

        23.     The Collection Letter was sent in connection with the collection of the

 BofA obligation.

        24.     The June 8, 2020 collection letter was a “communication” as defined by

 15 U.S.C. §1692a(2).

                                              6
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 7 of 18 PageID: 7




        25.        The Collection Letter was the first written communication by Defendant to

 Plaintiff with respect to the Debt.

        26.        The Collection Letter was required to contain a notification of Plaintiff’s

 verification rights within the meaning of 15 U.S.C. §1692g(a).

        27.        15 U.S.C. § 1692g provides that within five days after the initial

 communication with a consumer in connection with the collection of any debt, a debt

 collector shall, unless the information is contained in the initial communication or the

 consumer has paid the debt, send the consumer a written notice containing certain

 enumerated information.

        28.        15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a

 statement that unless the consumer, within thirty days after receipt of the notice, disputes

 the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the

 debt collector.

        29.        15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a

 statement that if the consumer notifies the debt collector in writing within the thirty-day

 period that the debt, or any portion thereof, is disputed, the debt collector will obtain

 verification of the debt or a copy of a judgment against the consumer and a copy of such

 verification or judgment will be mailed to the consumer by the debt collector.

        30.        In order to be entitled to obtain verification of the debt or a copy of a

 judgment against the consumer, the consumer must dispute the debt in writing.

        31.        15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a

 statement that, upon the consumer's written request within the thirty-day period, the debt

 collector will provide the consumer with the name and address of the original creditor, if

                                                7
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 8 of 18 PageID: 8




 different from the current creditor.

         32.     In order to be entitled to obtain the name and address of the original

 creditor, if different from the current creditor, the consumer must request such in writing.

         33.     A debt collector has the obligation not just to convey the 15 U.S.C. §

 1692g required disclosures, but also to convey such clearly.

         34.     Even if a debt collector conveys the required information accurately, the

 debt collector nonetheless violates the FDCPA if that information is overshadowed or

 contradicted by other language in the communication.

         35.     Even if a debt collector conveys the required information accurately, the

 debt collector nonetheless violates the FDCPA if that information is overshadowed by

 other collection activities during the 30-day validation period following the

 communication.

         36.     15   U.S.C.   §   1692g(b)    provides   that   collection   activities   and

 communication during the 30-day period may not overshadow or be inconsistent with the

 disclosure of the consumer's right to dispute the debt or request the name and address of

 the original creditor.

         37.     A collection activity or communication overshadows or contradicts the

 validation notice if it would make the least sophisticated consumer uncertain or confused

 as to her rights.

         38.     The front side of each collection letter included the following statement

 (“The Statement”):




                                              8
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 9 of 18 PageID: 9




        39.     The Statement presumably attempted to comply with the requirements of

 section 1692g(a)(3)-(5).

        40.     The Collection Letter contains the following language:


        *When you provide a check as payment, you authorize us either to use
        information from your check to make a one-time electronic fund transfer from
        your account or to process the payment as a check transaction. When we use
        information from your check to make an electronic fund transfer, funds may be
        withdrawn from your account as soon as the same day we receive your payment,
        and you will not receive your check back from your financial institution.


        41.     Defendant’s request for payment within the “30 day dispute period”

 coupled with the “warning” that checks would be deposited immediately and not returned

 without explaining that its demand did not override the consumer’s right to dispute

 (“Reconciling Statement”) rendered the validation notice ineffective.

        42.     Without the inclusion of a “Reconciling Statement”, Defendant’s letter

 violates the FDCPA as it overshadows and renders the validation notice ineffective.

        43.     Where an actual or apparent contradiction of the validation notice exists,

 the letter must include a reconciling statement to avoid the confusion that would result if

 the letter does not explain how the demand for payment fits together with the consumer’s

 right to dispute the debt. See Wilson v. Quadramed Corp., 225 F.3d 350 (3d Cir 2000)

        44.     Plaintiff and others similarly situated would be confused by Defendant’s

 demand for payment within the “30 day dispute period” allowed under the FDCPA.

        45.     If Plaintiff and others similarly situated sent payment within the “30 day

 period” would they be giving up their rights to dispute the debt or have it verified?

                                              9
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 10 of 18 PageID: 10




          46.     If Plaintiff and others similarly situated disputed the debt and also sent

   payment, and the debt was found invalid, would Defendant return the payment?

          47.     Additionally, the Collection Letter also contains the following language

   (“the Suspend Collection Language”) :

          If you dispute the debt, or any part thereof, or request the name and address of the
          original creditor in writing within the thirty-day period, the law requires our firm
          to suspend our efforts to collect the debt until we mail the requested information
          to you.

          48.     The Suspend Collection Language is not language that is required by the

   FDCPA.

          49.     The Suspend Collection Language falsely indicates that if the consumer

   disputes the debt even orally then under the law Defendant needs to suspend collection

   activity until Defendant mails the requested information.

          50.     The Suspend Collection Language falsely indicates if the consumer

   disputes the debt, even if it is not within the thirty day period, then Defendant still needs

   to suspend collection efforts until debt verification is provided.

          51.     As such, the Suspend Collection Language is contrary and inconsistent to

   the debt verification rights provided for under the FDCPA.

          52.     Furthermore, the Collection Letter does not indicate that Defendant is not

   a law firm.

          53.     As such, the least sophisticated consumer could reasonably believe based

   upon the language “our office” and “our firm” letter that Defendant is a law firm.

          54.     As such, the least sophisticated consumer reading the Collection letter

   could believe that based upon the Suspend Collection Language that the consumer would

   not be sued were he or she to dispute the debt.

                                                10
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 11 of 18 PageID: 11




            55.    However, since Defendant is not a law firm, even if the least sophisticated

   consumer were to dispute the Debt, he or she could still be used on the debt by someone

   other than Defendant.

            56.    As such, the Suspend Collection Language is deceptive, misleading and/or

   false.

            57.    Additionally, Defendant received a second letter from Defendant July 13,

   2020, a copy of which is attached as Exhibit B.

            58.    The July 13, 2020 letters falsely indicates that Defendant sent Plaintiff a

   letter “Over 35 days” ago, when in fact the June 8, 2020 letter was only sent exactly 35

   days earlier.

            59.    The July 13, 2020 letter demanded payment from Plaintiff.

            60.    Because of Covid-19, the June 8, 2020 letter did not arrive to Plaintiff

   until more than 5 days after it was mailed.

            61.    As such, the July 13, 2020 letter arrived to Plaintiff within the 30 day

   period during which Plaintiff still had time to seek verification or dispute the debt.

            62.    Thus, the July 13, 2020 letter overshadowed Plaintiff’s debt verification

   rights under section 1692g(a) of the FDCPA.

            63.    Plaintiff suffered injury in fact by being subjected to unfair and abusive

   practices of Defendant.


            64.    Plaintiff suffered actual harm by being the target of Defendant’s

   misleading debt collection communications.

            65.    Defendant violated Plaintiff’s rights not to be the target of misleading debt

   collection communications.

                                                 11
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 12 of 18 PageID: 12




              66.   Defendant violated Plaintiff’s right to a trustful and fair debt collection

   process.

              67.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              68.   The FDCPA ensures that consumers are fully and truthfully apprised of

   the facts and of their rights, the act enables them to understand, make informed decisions

   about, and participate fully and meaningfully in the debt collection process. The purpose

   of the FDCPA is to provide information that helps consumers to choose intelligently. The

   Defendant's false representations misled the Plaintiff in a manner that deprived Plaintiff

   of his or her right to enjoy these benefits.

              69.   The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose his or her response.

              70.   It is Defendant’s pattern and practice to send collection letters in the form

   described above, and which violate the FDCPA.

              71.   On information and belief, Defendant sent letters in the form described

   above to at least 50 natural persons in the State of New Jersey.


                                             COUNT I

                        FAIR DEBT COLLECTION PRACTICES ACT
                             VIOLATIONS OF 15 U.S.C. §1692

              72.   Plaintiff repeats the allegations contained in paragraphs 1 through 71 as if

   the same were set forth at length.




                                                  12
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 13 of 18 PageID: 13




          73.      Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.

          74.      Defendant’s conduct violated several provisions of the FDCPA, including,

   but not limited to:

          A. 15 U.S.C. §1692e, by the use of any false, deceptive or misleading

                representation or means in connection with the collection of a debt;

          B. 15 U.S.C. § 1692e(10) of the FDCPA by the use of any false representation or

                deceptive means to collect or attempt to collect any debt or to obtain

                information concerning a consumer;

          C. 15 U.S.C. §1692g, by effectively failing to provide the debt verification rights

                notice;

          D. 15 U.S.C. §1692g(b), by engaging in collection activity which overshadows or

                is inconsistent with the consumer’s right to dispute the debt.



          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representatives and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class statutory damages;

          (c) Awarding pre-judgment interest;

          (d) Awarding post-judgment interest;

          (e) Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

          and expenses; and



                                                 13
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 14 of 18 PageID: 14




          (f) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
          June 8, 2021
                                                  Respectfully submitted,


                                                 By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.
                                                    17 Sylvan Street, Suite 102B
                                                    Rutherford, NJ 07070
                                                    (201) 507-6300
                                                    Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2

          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,

   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


   Dated: June 8, 2021                   By: s/ Lawrence C. Hersh
                                            Lawrence C. Hersh, Esq.




                                               14
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 15 of 18 PageID: 15




                                 EXHIBIT A
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 16 of 18 PageID: 16
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 17 of 18 PageID: 17




                                 EXHIBIT B
Case 3:21-cv-12286-AET-TJB Document 1 Filed 06/08/21 Page 18 of 18 PageID: 18
